DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 04/09/2021 are accepted by the Examiner.
Specification
The disclosure filed on 04/09/2021 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-14 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, obtaining a type of problem of an image processing, selecting a data set according to the type of problem and dividing selected data set into training data and test data, calculating a similarity of the training data, adjusting a batch size of the training data according to the similarity of the training data, selecting a plurality of deep learning networks according to the type of problem, and training the plurality of deep learning networks through the training data to obtain multiple network models and testing each of the multiple network models through the test data and selecting an optimal deep learning network with the best test result from the plurality of deep learning networks, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qin (US 20210201110 A1) discloses methods and systems for performing inference with a neural network.
Gross (US 20200202167 A1) discloses dynamically loaded neural network models.
Lee (US 20200104701 A1) discloses neural processing device and operation method thereof.
Che (US 20200005135 A1) discloses optimizing inference for deep-learning neural networks in a heterogeneous system.
Godwin (US 20190251398 A1) discloses conditional loss function modification in a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN A TORRES/           Primary Examiner, Art Unit 2636